NEWS RELEASE EVEREST RE GROUP, LTD. Wessex House, 45 Reid Street, 2nd Floor, Hamilton HM DX, Bermuda Contact:Elizabeth B. Farrell Vice President, Investor Relations Everest Global Services, Inc. For Immediate Release Everest Re Group Reports Fourth Quarter and Full Year 2010 Earnings HAMILTON, Bermuda – February 9, 2011 Everest Re Group, Ltd. (NYSE: RE) reported fourth quarter 2010 after-tax operating income1, which excludes net realized capital gains and losses, of $257.8 million, or $4.70 per diluted common share, compared to after-tax operating income1 of $192.0 million, or $3.19 per diluted common share, in the fourth quarter of 2009. Net income, including net realized capital gains and losses, was $302.5 million, or $5.51 per diluted common share, for the fourth quarter of 2010, compared to $197.2 million, or $3.28 per diluted common share, for the same period last year. For the year ended December 31, 2010, after-tax operating income1 was $518.1 million, or $9.08 per diluted common share, compared to $763.7 million, or $12.51 per diluted common share, for 2009. Net income, including net realized capital gains and losses, was $610.8 million, or $10.70 per diluted common share, for the full year 2010, compared to $807.0 million, or $13.22 per diluted common share, for the same period in 2009. Commenting on the Company’s results, Chairman and Chief Executive Officer, Joseph V. Taranto said, “Despite a challenging marketplace and a significant number of global catastrophe events in the year, we achieved an operating return on equity of 9% and grew book value per share by 12% in 2010.” Operating highlights for the fourth quarter and full year 2010 included the following: · Gross written premiums were $1 billion for the quarter, a decline of 2.5% compared to the same quarter in 2009. Worldwide reinsurance premiums were down 4.5% while insurance premiums were up 6% in the period. For the full year, gross written premiums totaled $4.2 billion, an increase of 2% compared to last 1 year. Adjusting for the impact of foreign exchange, premium actually grew less than 1% year over year. · The loss ratio was 70.6% for the quarter and 74.9% for the year, compared to 63.1% and 61.0%, respectively, for the same periods in 2009. For the full year, the attritional loss ratio, excluding 14.5 points of catastrophe losses and very modest favorable development, increased to 60.8% compared to 56.0% for 2009. Accordingly, the current accident year combined ratio, excluding catastrophe losses, increased 4.6 points to 88.7% for 2010. · Net investment income was $184.9 million for the quarter and $653.5 million for the year; up significantly from the comparable periods in 2009 primarily due to improved limited partnership results. · Net after-tax realized capital gains totaled $44.7 million for the quarter, due to after-tax fair value adjustments of $30.8 million and net after-tax realized gains of $13.9 million from the sale of securities. · Net after-tax unrealized capital gains decreased $252.3 million during the quarter, primarily due to an increase in interest rates and a general decline in the values of municipal bond holdings. · Income taxes on operations included a one-time benefit of approximately $49.5 million, as a result of adjustments related to a favorable ruling on an appeal with the Internal Revenue Service. · Cash flow from operations was $127.9 million for the quarter compared to $186.1 million for the same period in 2009. For the full year 2010, cash flow from operations was $918.5 million, up 17% when compared to the same period last year. · After-tax operating income1 return on average adjusted shareholders’ equity2 was 8.9% for the full year 2010 compared to 14.0% in 2009. · During the quarter, the Company repurchased approximately 589,000 of its common shares at an average price of $87.78 and a total cost of $51.7 million. For the year, the Company repurchased 5.1 million of its common shares, or 8.5% of its total outstanding shares at year end 2009, for a total cost of $398.6 million. The repurchases were made pursuant to a share repurchase authorization, provided by the Company’s Board of Directors, under which there remains 3.4 million shares available. · Shareholders’ equity ended the year at $6.3 billion, up 3% from year-end 2009. Book value per share, which benefitted from share repurchases made during the year, increased 12% to $115.45 as of December 31, 2010 from $102.87 at year-end 2009. This news release contains forward-looking statements within the meaning of the U.S. federal securities laws.We intend these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements in the U.S. Federal securities laws. These statements involve risks and uncertainties that could cause actual results to differ materially from those contained in forward-looking statements made on behalf of the Company.These risks and uncertainties include the impact of general economic conditions and conditions affecting the insurance and reinsurance industry, the adequacy of our reserves, our ability to assess underwriting risk, trends in rates for property and casualty insurance and reinsurance, 2 competition, investment market fluctuations, trends in insured and paid losses, catastrophes, regulatory and legal uncertainties and other factors described in our latest Annual Report on Form 10-K.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Everest Re Group, Ltd. is a Bermuda holding company that operates through the following subsidiaries: Everest Reinsurance Company provides reinsurance to property and casualty insurers in both the U.S. and international markets. Everest Reinsurance (Bermuda), Ltd., including through its branch in the United Kingdom, provides reinsurance and insurance to worldwide property and casualty markets and reinsurance to life insurers. Everest Reinsurance Company (Ireland), Limited provides reinsurance to non-life insurers in Europe. Everest National Insurance Company and Everest Security Insurance Company provide property and casualty insurance to policyholders in the U.S. Everest Indemnity Insurance Company offers excess and surplus lines insurance in the U.S. Everest Insurance Company of Canada provides property and casualty insurance to policyholders in Canada. Additional information on Everest Re Group companies can be found at the Group’s web site at www.everestre.com. A conference call discussing the fourth quarter results will be held at 10:30 a.m. Eastern Time on February 10, 2011. The call will be available on the Internet through the Company’s web site or at www.streetevents.com. Recipients are encouraged to visit the Company’s web site to view supplemental financial information on the Company’s results. The supplemental information is located at www.everestre.com in the “Financial Reports” section of the “Investor Center”. The supplemental financial information may also be obtained by contacting the Company directly. 1The Company generally uses after-tax operating income (loss), a non-GAAP financial measure, to evaluate its performance.After-tax operating income (loss) consists of net income (loss) excluding after-tax net realized capital gains (losses) and after-tax gain on debt repurchase as the following reconciliation displays: Three Months Ended Twelve Months Ended December 31, December 31, (Dollars in thousands, except per share amounts) (unaudited) (unaudited) Per Diluted Per Diluted Per Diluted Per Diluted Common Common Common Common Amount Share Amount Share Amount Share Amount Share Net income (loss) $ After-tax net realized capital gains (losses) ) ) After-tax gain on debt repurchase - After-tax operating income (loss) $ (Some amounts may not reconcile due to rounding.) 3 Although net realized capital gains (losses) are an integral part of the Company’s insurance operations, the determination of net realized capital gains (losses) is independent of the insurance underwriting process.The Company believes that the level of net realized capital gains (losses) for any particular period is not indicative of the performance of the underlying business in that particular period.Providing only a GAAP presentation of net income (loss) makes it more difficult for users of the financial information to evaluate the Company’s success or failure in its basic business, and may lead to incorrect or misleading assumptions and conclusions.The Company understands that the equity analysts who follow the Company focus on after-tax operating income (loss) in their analyses for the reasons discussed above.The Company provides after-tax operating income (loss) to investors so that they have what management believes to be a useful supplement to GAAP information concerning the Company’s performance. 2Adjusted shareholders’ equity excludes net after-tax unrealized (appreciation) depreciation of investments. Financial Details Follow 4 EVEREST RE GROUP, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Three Months Ended Twelve Months Ended December 31, December 31, (Dollars in thousands, except per share amounts) (unaudited) (unaudited) REVENUES: Premiums earned $ Net investment income Net realized capital gains (losses): Other-than-temporary impairments on fixed maturity securities ) - ) ) Other-than-temporary impairments on fixed maturity securities transferred to other comprehensive income (loss) - Other net realized capital gains (losses) Total net realized capital gains (losses) ) Realized gain on debt repurchase - - - Net derivative gain (loss) ) Other income (expense) ) ) Total revenues CLAIMS AND EXPENSES: Incurred losses and loss adjustment expenses Commission, brokerage, taxes and fees Other underwriting expenses Corporate expenses Interest, fees and bond issue cost amortization expense Total claims and expenses INCOME (LOSS) BEFORE TAXES Income tax expense (benefit) ) ) NET INCOME (LOSS) $ Other comprehensive income (loss), net of tax ) ) COMPREHENSIVE INCOME (LOSS) $ EARNINGS PER COMMON SHARE: Basic $ Diluted Dividends declared EVEREST RE GROUP, LTD. CONSOLIDATED BALANCE SHEETS December 31, (Dollars and share amounts in thousands, except par value per share) (unaudited) ASSETS: Fixed maturities - available for sale, at market value $ $ (amortized cost: 2010, $12,011,336; 2009, $12,614,742) Fixed maturities - available for sale, at fair value Equity securities - available for sale, at market value (cost: 2010, $363,283; 2009, $13,970) Equity securities - available for sale, at fair value Short-term investments Other invested assets (cost: 2010, $603,681; 2009, $546,158) Cash Total investments and cash Accrued investment income Premiums receivable Reinsurance receivables Funds held by reinsureds Deferred acquisition costs Prepaid reinsurance premiums Deferred tax asset Federal income taxes recoverable Other assets TOTAL ASSETS $ $ LIABILITIES: Reserve for losses and loss adjustment expenses $ $ Future policy benefit reserve Unearned premium reserve Funds held under reinsurance treaties Commission reserves Other net payable to reinsurers Revolving credit borrowings - 8.75% Senior notes due 3/15/2010 - 5.4% Senior notes due 10/15/2014 6.6% Long term notes due 5/1/2067 Junior subordinated debt securities payable Accrued interest on debt and borrowings Equity index put option liability Other liabilities Total liabilities SHAREHOLDERS' EQUITY: Preferred shares, par value: $0.01; 50,000 shares authorized; no shares issued and outstanding - - Common shares, par value: $0.01; 200,000 shares authorized; (2010) 66,017 and (2009) 65,841 outstanding before treasury shares Additional paid-in capital Accumulated other comprehensive income (loss), net of deferred income tax expense (benefit) of $102,868 at 2010 and $101,014 at 2009 Treasury shares, at cost; 11,589 shares (2010) and 6,523 shares (2009) ) ) Retained earnings (deficit) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ EVEREST RE GROUP, LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended Twelve Months Ended December 31, December 31, (Dollars in thousands) (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ Adjustments to reconcile net income to net cash provided by operating activities: Decrease (increase) in premiums receivable ) ) Decrease (increase) in funds held by reinsureds, net ) ) Decrease (increase) in reinsurance receivables ) ) Decrease (increase) in deferred tax asset ) Increase (decrease) in reserve for losses and loss adjustment expenses ) ) Increase (decrease) in future policy benefit reserve ) Increase (decrease) in unearned premiums ) ) Change in equity adjustments in limited partnerships ) ) ) Change in other assets and liabilities, net ) Non-cash compensation expense Amortization of bond premium (accrual of bond discount) Amortization of underwriting discount on senior notes 11 50 76 Realized gain on debt repurchase - - - ) Net realized capital (gains) losses ) ) ) Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from fixed maturities matured/called - available for sale, at market value Proceeds from fixed maturities matured/called - available for sale, at fair value - - Proceeds from fixed maturities sold - available for sale, at market value Proceeds from fixed maturities sold - available for sale, at fair value Proceeds from equity securities sold - available for sale, at market value 16 Proceeds from equity securities sold - available for sale, at fair value Distributions from other invested assets Cost of fixed maturities acquired - available for sale, at market value ) Cost of fixed maturities acquired - available for sale, at fair value ) Cost of equity securities acquired - available for sale, at market value ) - ) - Cost of equity securities acquired - available for sale, at fair value ) Cost of other invested assets acquired ) Net change in short-term investments ) ) Net change in unsettled securities transactions ) ) Net cash provided by (used in) investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Common shares issued during the period, net Purchase of treasury shares ) Revolving credit borrowings ) - - Net cost of debt repurchase - - - ) Net cost of senior notes maturing - - ) - Dividends paid to shareholders ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ SUPPLEMENTAL CASH FLOW INFORMATION Income taxes paid (recovered) $ $ $ ) $ Interest paid
